Order entered April 10, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01539-CR

                            MORRIS WAYNE SIMONS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-54622-Q

                                           ORDER
           The Court GRANTS court reporter Marissa Garza’s April 5, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Garza to file the record within

THIRTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, Official Court Reporter, 204th Judicial District Court, and to counsel for all

parties.

                                                     /s/   DAVID EVANS
                                                           JUSTICE